DETAILED ACTION
	This Office action is in response to RCE filed July 6, 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIZAWA et al (2015/0168834) and SAKAKIBARA et al (9,034,559).
The claimed invention now recites the following:

    PNG
    media_image1.png
    638
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    71
    307
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    661
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    213
    619
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    602
    652
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    637
    653
    media_image6.png
    Greyscale

TAKIZAWA et al disclose the following copolymer structure P-19 on page 66 shown here:

    PNG
    media_image7.png
    224
    415
    media_image7.png
    Greyscale

The first comonomer meets claimed formula (I-1), while the second comonomer meets claimed repeating unit (b) as now amended for the monocyclic aliphatic ring. 
Applicants are directed to paragraphs [0046] – [0049] of TAKIZAWA et al wherein the skilled artisan is directed to use a lactone containing repeating unit (2) as shown below;

    PNG
    media_image8.png
    534
    443
    media_image8.png
    Greyscale

The example resins such as P-14, P-21, P-31 just to name a few in TAKIZAWA et al demonstrate the insertion of a lactone repeating unit into a copolymer having a phenol and units containing a protective group, see below:
    PNG
    media_image9.png
    231
    397
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    326
    420
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    223
    442
    media_image11.png
    Greyscale

Further TAKIZAWA et al disclose resins such as P-16 on page 66 shown below, which demonstrate functionally equivalence of the acid decomposable repeating units which can be paired with the 3, 4-dihydroxystyrene of P-19:

    PNG
    media_image12.png
    222
    354
    media_image12.png
    Greyscale

With respect to new claim 21, TAKIZAWA et al further disclose equivalent acid decomposable groups as seen on page 73 for resin P-69 wherein the polar group generated by the leaving of the protective group is a benzene carboxylic acid as shown below:
    PNG
    media_image13.png
    225
    379
    media_image13.png
    Greyscale

Said protective group as now claimed in claim 22 including a monocyclic ring is met by the disclose below in SAKAKIBARA et al wherein various tertiary leaving groups are seen as functionally equivalent to include monocyclic rings, and tertiary alkyl groups, see page 8 of the OA below.
With respect to claim 20, applicants are directed to page 90 for photoacids (z118) and (z119) which meet the claimed compound that generates an acid, see below:
    PNG
    media_image14.png
    376
    400
    media_image14.png
    Greyscale

With respect to new claim 22, SAKAKIBARA et al has been cited to disclose the functional equivalence of various acid decomposable groups that have an aliphatic group recited in claim 22 and those disclosed in TAKIZAWA et al wherein an acid decomposable group has an aliphatic ring bonded through a divalent tertiary alkyl group and those groups with alkyl groups bonded at the 1- position in the aliphatic cyclic ring, see column 11, lines 1-50 below:
    PNG
    media_image15.png
    952
    445
    media_image15.png
    Greyscale

SAKAKIBARA et al further disclose that the acid-decomposable structural units are present preferably in an amount of 30 to 70 mol%, see column 11, lines 53-63 below:
    PNG
    media_image16.png
    179
    442
    media_image16.png
    Greyscale

Thus, the skilled artisan is directed to use the amended mole percent of 30-70 in the copolymer.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention seeing the other comonomers of TAKIZAWA et al and substituting known equivalent acid decomposable repeating units as highlighted in SAKAKIBARA et al above for the acid decomposable unit in P-19 in an amount of 45 to 70 mol% as taught in TAKIZAWA et al along with inserting a lactone containing repeating unit to form copolymers which are then formulated with the  photoacids (z118) or (z119) of SAKAKIBARA et al in a radiation sensitive composition with the reasonable expectation of having a composition which is improved in sensitivity, resolution, space width roughness performance as well as adhesion to the substrate.
The amendment reciting the mole percent of the acid-decomposable groups is currently taught and falls within the disclosed ranges in TAKIZAWA et al and SAKAKIBARA et al, so accordingly, the rejection is repeated and made final.
In response to new claim 21, the limitation of the polar group associated with the repeating unit (b) has been addressed above in page 6 wherein the addition of lactone units is taught and shown in TAKIZAWA et al’s specification.
With respect to new claim 22 wherein unit (b) is now limited to a divalent linking group, applicants are directed to page 6, P-69 above wherein a benzene divalent group has been discussed and meets the new limitation for the divalent liking group.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
August 26, 2022